Exhibit 10.22
AMERIGAS PROPANE, INC.
DESCRIPTION OF COMPENSATION ARRANGEMENT
FOR
EUGENE V.N. BISSELL
Eugene V.N. Bissell is President and Chief Executive Officer of AmeriGas
Propane, Inc., the general partner of AmeriGas Partners, L.P. Mr. Bissell has an
oral compensation arrangement with AmeriGas Propane, Inc. which includes the
following:
Mr. Bissell:

  1.   is entitled to an annual base salary, which for fiscal year 2009 is
$490,000;     2.   participates in AmeriGas Propane, Inc.’s annual bonus plan,
with bonus payable based on the achievement of pre-approved financial and/or
business performance objectives, which support business plans and strategic
goals;     3.   participates in AmeriGas Propane, Inc.’s long-term compensation
plans, the 2000 Long-Term Incentive Plan, with annual awards as determined by
the Compensation/Pension Committee, and UGI Corporation’s 2004 Omnibus Equity
Compensation Plan, with annual awards as determined by the UGI Corporation
Compensation and Management Development Committee;     4.   will receive cash
benefits upon termination of his employment without cause following a change in
control of AmeriGas Partners, L.P. or UGI Corporation; and     5.   participates
in AmeriGas Propane, Inc.’s benefit plans, including the AmeriGas Propane, Inc.
Executive Employee Severance Pay Plan and the AmeriGas Propane, Inc.
Supplemental Executive Retirement Plan.

 

 



--------------------------------------------------------------------------------



 



AMERIGAS PROPANE, INC.
DESCRIPTION OF COMPENSATION ARRANGEMENT
FOR
JERRY E. SHERIDAN
Jerry E. Sheridan is Vice President — Finance and Chief Financial Officer of
AmeriGas Propane, Inc., the general partner of AmeriGas Partners, L.P.
Mr. Sheridan has an oral compensation arrangement with AmeriGas Propane, Inc.
which includes the following:
Mr. Sheridan:

  1.   is entitled to an annual base salary, which for fiscal year 2009 is
$302,356;     2.   participates in AmeriGas Propane, Inc.’s annual bonus plan,
with bonus payable based on the achievement of pre-approved financial and/or
business performance objectives, which support business plans and strategic
goals;     3.   participates in AmeriGas Propane, Inc.’s long-term compensation
plans, the 2000 Long-Term Incentive Plan, with annual awards as determined by
the Compensation/Pension Committee, and UGI Corporation’s 2004 Omnibus Equity
Compensation Plan, with annual awards as determined by the UGI Corporation
Compensation and Management Development Committee;     4.   will receive cash
benefits upon termination of his employment without cause following a change in
control of AmeriGas Partners, L.P. or UGI Corporation; and     5.   participates
in AmeriGas Propane, Inc.’s benefit plans, including the AmeriGas Propane, Inc.
Executive Employee Severance Pay Plan and the AmeriGas Propane, Inc.
Supplemental Executive Retirement Plan.

 

 